
	

114 SRES 257 ATS: Congratulating Captain Kristen Griest and First Lieutenant Shaye Haver on their graduation from Ranger School.
U.S. Senate
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 257
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2015
			Ms. Collins (for herself, Ms. Mikulski, Ms. Ayotte, Ms. Baldwin, Mrs. Boxer, Mrs. Capito, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Ms. Heitkamp, Ms. Hirono, Mrs. McCaskill, Ms. Murkowski, Mrs. Murray, Mrs. Shaheen, Ms. Stabenow, Ms. Warren, Mr. Perdue, Mr. Murphy, Mr. Kirk, Mr. Tester, Mr. Flake, Mr. Reed, Mr. Donnelly, Mr. Grassley, Mr. Blumenthal, Mr. Isakson, Mr. Warner, Mr. Leahy, Mr. Franken, Ms. Cantwell, Mr. Rubio, Mr. Heinrich, Ms. Klobuchar, Mr. Coons, Mr. Thune, Mr. Merkley, and Mr. Gardner) submitted the following resolution; which was referred to the Committee on Armed Services
		
		September 21, 2015Committee discharged; considered and agreed toRESOLUTION
		Congratulating Captain
			 Kristen Griest and First Lieutenant Shaye Haver on their graduation from
			 Ranger School.
	
	
 Whereas United States Army Rangers Lead the Way! and have played a decisive role in military engagements since before the Revolutionary War; Whereas Ranger School prepares members of the Armed Forces to serve as leaders and members of elite combat forces tasked with dismounted infantry, airborne, airmobile, amphibious, and independent squad and platoon-size operations;
 Whereas Ranger School is one of the toughest training courses for which a member can volunteer, with three phases testing a member’s ability to patrol, navigate, mountaineer, and execute combat arms functional skills;
 Whereas students in Ranger School train to exhaustion, pushing the limits of their minds and bodies;
 Whereas although many members apply to Ranger School, fewer than 45 percent, on average, possess the mental and physical toughness required to earn the highly coveted Ranger tab signifying graduation from the School;
 Whereas Captain Kristen Griest and First Lieutenant Shaye Haver braved the rigors of Ranger School, becoming the first women to successfully earn the Ranger tab;
 Whereas they stood shoulder-to-shoulder with their fellow members, carrying their own weight and, at times, the weight of others;
 Whereas their personal courage, sacrifices, and extraordinary leadership skills establish them as role models for women and men alike, proving that skill, not gender, determines military aptitude and success; and
 Whereas, as graduates of the United States Military Academy, they exemplify the time-honored creed of Duty, Honor, Country, and will continue to shape the future of our military and the Rangers in the years to come: Now, therefore, be it
		
	
 That the Senate— (1)honors and recognizes the patriotism and historic contributions to the United States by Captain Kristen Griest and First Lieutenant Shaye Haver;
 (2)commends their character, courage, and tenacity as the first women to earn the Ranger tab signifying graduation from Ranger School;
 (3)recognizes that our military and our country are more battle ready as a result of their accomplishments;
 (4)celebrates their service as they continue to Lead the Way! as our Nation’s newest United States Army Rangers; and (5)congratulates them for their inspiring and groundbreaking accomplishments.
			
